Title: To Alexander Hamilton from Bartholomew Dandridge, [9 December 1794]
From: Dandridge, Bartholomew
To: Hamilton, Alexander


[Philadelphia, December 9, 1794]
Br. Dandridge respectfully informs the Secretary of the Treasury that the President does not object to granting Mr Bowen’s request if it can be done without injury to the public service.
B. Dandridge will thank the Secretary to cause a Warrant to be transmitted to him for two thousand dollars on account of The President’s compensation.
Decem. 9. 1794.
